DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
Response to Arguments
Applicant' s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 20030140406) in view of Onishi (JP 2008240401; machine translation attached).
Regarding claim 4, Miwa discloses a flush toilet (1), comprising: 
a bowl part (3) that receives waste; 
a rim part (8) that is formed on a top of the bowl part; 
a water spout port (port of 2) that spouts a washing water (washing water flowing from 2) along the rim part; 
a bottom surface wall (shown in the annotated figure below) that is formed in such a manner that a height thereof increases (the height of the bottom surface wall shown in the annotated figure below increases in height) from a side (the side of the toilet in which 2 is disposed on) of the water spout port toward a front end (front end of 8) of the rim part, and forms a passing water channel (channel above the bottom surface wall shown in the annotated figure below) where the washing water flows; and 
an extension part (shown in the annotated figure below) that extends a water spout region (shown in the annotated figure below) where the washing water immediately after being spouted from the water spout port flows (after spouting from the port of 2, water immediately flows into the water spout region shown in the annotated figure below), wherein the extension part is formed below the water spout port (the extension part shown in the annotated figure below is below the port of 2), the extension part is formed on an end part of the bottom surface wall on the side of the water spout port (the extension part shown in the annotated figure below is formed on the end of the bottom surface wall shown in the annotated figure above), 
the extension part is sloped in such a manner (the extension part shown in the annotated figure below is sloped) that a side of the bowl part is lower than a side of the rim part (a side of 3 is lower than a side of 8).

    PNG
    media_image1.png
    538
    736
    media_image1.png
    Greyscale

However, Miwa does not disclose a slope of the extension part in frontward and backward directions is different from a slope of the bottom surface wall in frontward and backward directions as claimed.
Onishi discloses a western-style water closet wherein a slope of the extension part in frontward and backward directions is different from a slope of the bottom surface wall in frontward and backward directions (the slope of the extension part annotated in the figure below is different from a slope of the bottom surface wall annotated in the figure below).

    PNG
    media_image2.png
    317
    485
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the system of Miwa, to include a slope of the extension part in frontward and backward directions is different from a slope of the bottom surface wall in frontward and backward directions as claimed, as taught by Onishi, since it was known in the art to include a changing slope downstream of the water outlet such that the flush water is directed to swirl along the rim of the toilet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754